Citation Nr: 1539887	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right eye disorder, to include conjunctivitis and vision loss, to include as secondary to service-connected right cornea scar.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety, to include as secondary to tinnitus and hearing loss.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a compensable rating for right cornea scar.

6.  Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to August 1977, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Oklahoma National Guard-including periods of ACDUTRA from February 1977 to April 1977, and from August 1977 to February 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2007 (hearing loss), February 2008 (right eye conjunctivitis) and August 2012 (remaining) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the Veteran and his wife testified regarding his claims for bilateral hearing loss and right eye conjunctivitis before the undersigned Veteran's Law Judge during a videoconference hearing.  A transcript of the hearing is contained in the virtual record. 

The claims for bilateral hearing loss and right eye conjunctivitis were previously before the Board in March 2012.  The claims were remanded so that the Veteran could be afforded new VA examinations.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss and Right Eye Conjunctivitis

The DD 214 contained in the Veteran's virtual record notes that he had active service from April to August 1977.  An additional record noted he served in the Air National Guard of Oklahoma from February 3, 1977 to February 20, 1978.  The Veteran has submitted statements to the VA, and has reported to private treatment care providers and VA evaluators that he has at least a year of active service (he sometimes reported six years of active service; however, this is the length of time included his ACDUTRA and INACDUTRA service).  The VA should ensure that all available DD 214s (all information regarding the Veteran's active service) are contained in the virtual record.  

Additionally, the record does not appear to contain the full service personnel and service treatment records for the Veteran.  Although the Veteran's enlistment evaluation is available, the separation evaluation is missing.  On remand, an attempt should be made to obtain any outstanding service personnel and treatment records.  

During a 2008 VA audio examination, the Veteran reported that he was receiving Social Security benefits because he was "totally disabled."  The record does not contain any Social Security Administration (SSA) disability records.  On remand, attempts to obtain any SSA medical records should be completed.

If the Veteran's service records or SSA are unavailable, a memorandum formal finding of unavailability should be added to his claims file.  

The claims file contains nexus opinions provided by private treatment providers, but does not contain any ongoing treatment records from any private treatment care providers.  The Veteran has requested that VA fill prescriptions for eye drops and antibiotics for his left ear, but the virtual record does not contain any private treatment records regarding these prescriptions, or for his privately bought hearing aids.  On remand, the VA should ask that the Veteran provide releases for all private treatment care providers that are available, to include Mike Ward (audiologist), Troy A. Flax (optometrist), John W. Ellis (physician), Lisa Irby (audiologist) and Edward A. Lee (physician).  

Regarding the Veteran's claim for service connection for eye disorders secondary to his right cornea scar, the Board notes that the Veteran testified that he has had red, itchy, painful eyes (plural) since his service in 1977.  The 2012 VA examiner found that the Veteran's previously diagnosed conjunctivitis and currently diagnosed bilateral dry eyes and diminished vision were not caused by or otherwise due to his in-service right eye injury.  An opinion regarding whether any of his diagnosed eye disorders began as a result of his active service was not sought.  Given the Veteran's statements of ongoing symptoms since service, an addendum opinion should be sought regarding direct service connection for his vision disorders. 

Remaining claims

On his February 2014 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board at his local RO.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the RO schedules videoconference hearings, a remand of this matter to the RO is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule a videoconference hearing before a Veterans Law Judge at the earliest available opportunity, to address the issues of entitlement to service connection for an acquired psychiatric disorder and headaches, entitlement to a compensable rating for right cornea scar, and entitlement to TDIU.  The hearing must be scheduled in accordance with applicable procedures and notify the Veteran of the date and time thereof.  If he wished to withdraw the request for the hearing, that should be done by written document submitted to the RO.

2.  VA should attempt to obtain all service personnel and service treatment records for the Veteran, to include a separation evaluation.

3.  VA should determine whether the Veteran has additional active duty service, and obtain any additional DD 214s, if so.

4.  Attempts should be made to obtain any Social Security Administration disability benefits records, to include any associated medical records, through official sources.

5.  If any federal records are not available, the VA should provide a memorandum of unavailability outlining the steps taken to obtain the records.  

6.  Contact the Vetera and request that he provide consent to release medical records forms for all private treatment care providers for his hearing loss and eye/vision symptoms.  These should include Mike Ward (audiologist), Troy A. Flax (optometrist), John W. Ellis (physician), Lisa Irby (audiologist) and Edward A. Lee (physician), and any private treatment care provider who has provided prescriptions related to eye or ear health, or who provided the Veteran with his hearing aids.  Failed attempts to obtain private treatment records should be reported to the Veteran so that he may have the opportunity to obtain the records on his own behalf.

6.  Request that the 2012 VA eye examiner review the virtual record and provide an addendum opinion.  The opinion should address whether it is at least as likely as not (50/50 probability or greater) that the Veteran's currently and previously diagnosed eye disorders (conjunctivitis, dry eyes, reduced field of vision, episcleritis, etc.) were caused by or began during his period of active service/periods of ACDUTRA.  An explanation should be provided for each opinion expressed.

7.  After the development requested above has been completed to the extent possible, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought continue to be denied, the Veteran should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the virtual record is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




